Case: 20-20592      Document: 00515965640         Page: 1    Date Filed: 08/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 4, 2021
                                   No. 20-20592
                                                                        Lyle W. Cayce
                                                                             Clerk
   Santiago Arturo Rivas Rodriguez,

                                                            Plaintiff—Appellant,

                                       versus

   Wallace L. Carroll, Acting Director, Houston Field Office, US
   Citizenship and Immigration Services; Tracy Renaud, Senior Official
   Performing the Duties of Director of United States Citizenship and Immigration
   Services; Alejandro Mayorkas, Secretary, U.S. Department of
   Homeland Security; Merrick Garland, U.S. Attorney General,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-1406


   Before Davis, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20592         Document: 00515965640               Page: 2      Date Filed: 08/04/2021




                                          No. 20-20592


           The district court dismissed Santiago Arturo Rivas Rodriguez’s
   lawsuit challenging the United States Customs and Immigration Service’s
   (“USCIS”) denial of his petition for Special Immigrant Juvenile (“SIJ”)
   status. We AFFIRM.

                                     I.     Background

           Rivas Rodriguez is a native and citizen of Colombia, born on July 14,
   1998. He entered the United States in January 2014 after allegedly suffering
   physical and emotional abuse from his mother and being abandoned by his
   father.1 In September 2015, his aunt and uncle sought and obtained custody
   of Rivas Rodriguez in Texas state court of general jurisdiction by bringing a
   Suit Affecting the Parent-Child Relationship (“SAPCR”). The state court’s
   SAPCR order awarded custody to Rivas Rodriguez’s aunt and uncle.
   However, it also appointed Rivas Rodriguez’s parents as joint managing
   conservators, and it made no findings regarding the nonviability of parental
   reunification or whether it would be in Rivas Rodriguez’s best interest to be
   repatriated.
           Later that year, Rivas Rodriguez’s aunt brought a suit for a declaratory
   judgment in a different Texas state court of general jurisdiction,2 seeking



           1
             Rivas Rodriguez’s older sister entered the United States with him and was
   involved in the proceedings described below.
           2
             The SAPCR and the suit for declaratory judgment were respectively filed in the
   418th and 410th Judicial District Courts of Montgomery County. See Tex. Gov’t Code
   Ann. §§ 24.007, 24.110, 24.562. As courts of general jurisdiction, they have the authority
   to rule on family law matters, including those affecting juveniles. See id. §§ 24.007, 24.601;
   Tex. Const. art. V, § 8. But there is no indication that either state court was acting as a
   juvenile court when it issued its order. Indeed, Montgomery County has no statutorily
   specified family or juvenile court, see Tex. Gov’t Code Ann. §§ 24.601–.644, and
   Montgomery county district courts have jurisdiction to rule on all family law matters in that
   county, Montgomery (Tex.) Dist. Ct. Loc. R. 1. The parties have not advised




                                                 2
Case: 20-20592         Document: 00515965640              Page: 3       Date Filed: 08/04/2021




                                           No. 20-20592


   such nonviability-of-reunification and repatriation findings. The court issued
   a declaratory judgment after Rivas Rodriguez turned eighteen, finding that
   Rivas Rodriguez was unmarried; was abused by his mother and neglected by
   his father; was a dependent on the court as no parent was able to care for him
   in his home country; could not viably be reunified with his parents; and that
   it was not in his best interest to be returned to his home country.
           Rivas Rodriguez relied on this declaratory judgment order to petition
   for SIJ status with USCIS. USCIS denied the petition. So did USCIS’s
   Administrative Appeals Office. Matter of S-A-R-R-, ID# 01553102, 2019 WL
   1469703, at *8 (AAO Feb. 8, 2019). Having exhausted his administrative
   remedies, Rivas Rodriguez sued USCIS in federal district court, arguing that
   USCIS violated the Administrative Procedure Act in denying his petition for
   SIJ status. The district court granted USCIS’s motion to dismiss under
   Federal Rule of Civil Procedure 12(b)(6), and Rivas Rodriguez timely
   appealed.

                                     II.    Discussion

           As this case concerns USCIS’s denial of a petition for SIJ status, we
   start with the statutory and regulatory regime governing SIJ status eligibility.
   As relevant here, an applicant must satisfy three requirements to be eligible
   for SIJ status.3 8 U.S.C. § 1361 (providing that the SIJ applicant bears the
   burden of proving eligibility). In particular, the applicant must establish that:
           (1) a juvenile court declared the applicant a “dependent” on the
           court, id. § 1101(a)(27)(J)(i), 8 C.F.R. § 204.11(c)(3), (d)(2)(i);



   whether there are any local directives assigning certain types of cases to certain district
   courts as is the case in some Texas counties.
           3
            A fulsome background on SIJ status eligibility is provided in Budhathoki v. Nielsen,
   898 F.3d 504, 508–09 (5th Cir. 2018).




                                                3
Case: 20-20592         Document: 00515965640               Page: 4       Date Filed: 08/04/2021




                                           No. 20-20592


           (2) reunification with one or both of the applicant’s parents is “not
           viable due to abuse, neglect, abandonment, or a similar basis found
           under State law,” 8 U.S.C. § 1101(a)(27)(J)(i);4 and
           (3) an administrative or judicial proceeding determined that it would
           not be in the applicant’s “best interest” to be repatriated or returned
           to the county of last habitual residence, id. § 1101(a)(27)(J)(ii), 8
           C.F.R. § 204.11(d)(2)(iii).
           Rivas Rodriguez argues that he satisfied the three requirements for SIJ
   status eligibility by providing the first state court’s SAPCR order and the




           4
              The parties contest whether the nonviability-of-reunification determination must
   be made by a juvenile court. The statute specifies that at least some aspects of the SIJ status
   determination must be performed by such a court, but that requirement is not specifically
   laid out in the clause discussing the nonviability-of-reunification determination. SIJ status
   eligibility applies to applicants:
           who ha[ve] been declared dependent on a juvenile court located in the
           United States or whom such a court has legally committed to, or placed
           under the custody of, an agency or department of a State, or an individual
           or entity appointed by a State or juvenile court located in the United
           States, and whose reunification with 1 or both of the immigrant’s parents
           is not viable due to abuse, neglect, abandonment, or a similar basis found
           under State law.
   8 U.S.C. § 1101(a)(27)(J)(i). The corresponding regulations do not clarify the matter, as
   they have not yet been updated to reflect the statutory amendment in 2008 that added that
   nonviability-of-reunification requirement. See Budhathoki, 898 F.3d 508 & n.4 (citing 8
   C.F.R. § 204.11(d)(2)). Because we can resolve this case on other grounds, however, we
   need not, and do not, resolve this novel legal question concerning whether a juvenile court
   must be the source of a nonviability-of-reunification decision. Compare, e.g., Niz-Chavez v.
   Garland, 141 S. Ct. 1474, 1480 (2021) (resolving a statutory interpretation question based
   on the exact wording of the statute at issue), with U.S. Nat’l Bank of Ore. v. Indep. Ins.
   Agents of Am., Inc., 508 U.S. 439, 454 (1993) (recognizing that resolving a statutory
   interpretation question under “a purported plain-meaning analysis based only on
   punctuation is necessarily incomplete and runs the risk of distorting a statute’s true
   meaning”). We also need not, and do not, consider whether a general-jurisdiction court
   that has the authority to rule on juvenile matters may be the source of the nonviability-of-
   reunification decision.




                                                 4
Case: 20-20592        Document: 00515965640              Page: 5       Date Filed: 08/04/2021




                                         No. 20-20592


   second state court’s declaratory judgment. He contends that the district
   court erred in holding otherwise.5
           We review the district court’s dismissal de novo, “accepting all well-
   pleaded facts as true and viewing those facts in the light most favorable to the
   plaintiff.” Ferguson v. Bank of N.Y. Mellon Corp., 802 F.3d 777, 780 (5th Cir.
   2015) (quotation omitted). Our review is limited to only “the facts stated in
   the complaint and the documents either attached to or incorporated in the
   complaint.” Id. (quotation omitted). To avoid dismissal, Rivas Rodriguez
   “must plead sufficient facts to state a claim to relief that is plausible on its
   face.” Id. (quotation omitted).
           Assuming arguendo that a court with the power to rule on juvenile
   matters may make the requisite nonviability-of-reunification determination,6




           5
            Rivas Rodriguez makes two additional arguments, but both lack merit. First, he
   argues that USCIS retroactively applied new guidance on SIJ status eligibility in evaluating
   his claim. But USCIS guidance on SIJ status eligibility has not changed since 2009.
   Compare 2 U.S. Citizenship & Immigration Servs., Policy Manual J.2.C
   (2021) (providing the eligibility requirements for SIJ status), with Memorandum from
   Donald Neufeld, Acting Associate Director, U.S. Citizen & Immigration Servs., to Field
   Leadership, Trafficking Victims Protection Reauthorization Act of 2008: Special
   Immigrant Juvenile Status Provisions 2 (Mar. 24, 2009), available at
   https://www.uscis.gov/sites/default/files/document/memos/TVPRA_SIJ.pdf
   (providing the same eligibility requirements).
            Second, he argues that USCIS erred in denying his petition because USCIS had
   previously approved SIJ status for applicants with similar state declaratory judgments and
   discovery would reveal USCIS’s inconsistent approvals. We have rejected this argument
   in another SIJ status case, and we do so again here. Ochoa-Castillo v. Carroll, 841 F. App’x
   672, 674–75 (5th Cir. 2021) (per curiam); see also La. Philharmonic Orchestra v. INS, No.
   Civ. A. 98-2855, 2000 WL 282785, at *2–3 (E.D. La. Mar. 15, 2000) (holding that an agency
   need not approve applications simply because similar applications were approved in error),
   aff’d, No. 00-30424, 2001 WL 85907, at *2 (5th Cir. 2001) (per curiam).
           6
             As explained above, we do not resolve whether a juvenile court must make the
   nonviability-of-reunification determination, nor how to analyze general-jurisdiction Texas




                                                5
Case: 20-20592          Document: 00515965640            Page: 6       Date Filed: 08/04/2021




                                         No. 20-20592


   Rivas Rodriguez failed to plead that he provided such a determination, as
   neither the SAPCR order nor the declaratory judgment are sufficient.
           The SAPCR order clearly did not determine that reunification was
   nonviable.7 In fact, by granting Rivas Rodriguez’s parents joint managing
   conservatorship through the SAPCR order, the state court implicitly found
   that abuse and neglect was not so significant that Rivas Rodriguez was
   prevented from reunifying with one or both his parents. See Tex. Fam.
   Code Ann. § 153.131(a) (providing that a child’s parents be appointed joint
   managing conservators of the child “unless the court finds that appointment
   of the parent or parents would not be in the best interest of the child because
   the appointment would significantly impair the child’s physical health or
   emotional development”).
           Nor can the state court declaratory judgment ameliorate the SAPCR
   order’s lack of the necessary determination. Under Texas law, courts
   (including those of general jurisdiction) lack jurisdiction to make custody
   determinations        for    an   individual—including          determining       whether
   reunification with one or both parents is not viable due to abuse or neglect—
   after that individual turns eighteen years old. See id. §§ 101.001, 003
   (providing that the definition of a “child”—a person under eighteen years of
   age who is not married—applies to the entire Texas Family Code); id.
   § 161.001(b) (providing that a court may terminate parental rights of a child
   for abuse or neglect); see also Ngo v. Ngo, 133 S.W.3d 688, 691 (Tex. App.—
   Corpus Christi 2003, no pet.) (holding that no justiciable controversy existed
   over the general-jurisdiction district court’s custody determination because



   courts with the authority to rule on juvenile matters that do not generally do so. See supra
   note 4.
           7
               Indeed, Rivas Rodriguez concedes that the SAPCR order made no such finding.




                                                6
Case: 20-20592        Document: 00515965640              Page: 7       Date Filed: 08/04/2021




                                         No. 20-20592


   the child turned eighteen during the appeal); In re J.L.E.O., No. 14-10-
   00628-CV, 2011 WL 664642, at *2 (Tex. App.—Houston [14th Dist.] Feb.
   24, 2011, no pet.) (holding that the court lacked jurisdiction over the
   plaintiff’s request for a declaratory judgment seeking the necessary SIJ status
   findings because the individual seeking SIJ status had turned eighteen).
   Thus, as USCIS concluded, the Texas court that issued the declaratory
   judgment order lacked jurisdiction to make a nonviability-of-reunification
   determination necessary for SIJ status eligibility.
           As neither the SAPCR order nor the declaratory judgment satisfies
   the    nonviability-of-reunification         determination       requirement,        Rivas
   Rodriguez failed to plead that he was eligible for SIJ status, and the district
   court did not err in dismissing Rivas Rodriguez’s claim.8
           Accordingly, we AFFIRM.




           8
             Although the district court rejected the findings in the declaratory judgment
   because the judgment was not issued by a juvenile court, we may affirm for reasons other
   than those relied upon by the district court, LLEH, Inc. v. Wichita Cnty., 289 F.3d 358, 364
   (5th Cir. 2002), so long as the agency came to the same conclusions we rely on today,
   Hayward v. U.S Dep’t of Lab., 536 F.3d 376, 380 (5th Cir. 2008), which it did.




                                                7